IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38392

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 330
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 23, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DAVID H. IRBY,                                   )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonner County. Hon. Steven C. Verby, District Judge.

       Judgment of conviction and unified sentence of four years, with a minimum
       period of confinement of one and one-half years, for felony malicious injury to
       property, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Erik R. Lehtinen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       David H. Irby pled guilty to felony malicious injury to property. Idaho Code § 18-7001.
The district court sentenced Irby to a unified term of four years, with a minimum period of
confinement of one and one-half years. Irby appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing



                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Irby’s judgment of conviction and sentence are affirmed.




                                                   2